FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                February 4, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                   Clerk of Court
                           FOR THE TENTH CIRCUIT


    GARY W. WILDER,

               Plaintiff-Appellant,

    v.                                                  No. 08-1085
                                               (D.C. No. 1:07-cv-02435-ZLW)
    ADAMS COUNTY DISTRICT                                (D. Colo.)
    COURT, actually named as District
    Court of (Private) Adams County;
    VINCENT C. PHELPS; ADAMS
    COUNTY DISTRICT ATTORNEY,
    actually named as District Attorneys
    Office of (Private) Adams County;
    PETER A. STUMPF; ROBERT S.
    GRANT; DON QUICK; ALL ASPECT
    INVESTIGATIONS; ELIZABETH
    LOYA-HANSEN,

               Defendants-Appellees.


                            ORDER AND JUDGMENT *


Before BALDOCK, BRORBY, and EBEL, Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Gary Wilder, an inmate in the Adams County Detention Facility, filed a

pro se 42 U.S.C. § 1983 complaint asserting violations of his rights under the

Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments to the United States

Constitution. The district court held that Younger v. Harris, 401 U.S. 37 (1971),

required it to abstain from hearing Mr. Wilder’s case because his Colorado state

criminal proceedings were ongoing. This appeal, in which Mr. Wilder renews his

motion to proceed on appeal in forma pauperis (IFP), followed. 1

      Our jurisdiction arises under 28 U.S.C. § 1291. We review de novo the

district court’s decision to abstain pursuant to Younger. Roe No. 2 v. Ogden,

253 F.3d 1225, 1232 (10th Cir. 2001).

      Under the Younger abstention doctrine, federal courts should ordinarily

refrain from interfering in ongoing state criminal proceedings. 401 U.S. at 45.

To justify intervention, a plaintiff must “show[] irreparable injury” that “is both

great and immediate.” Id. at 46 (quotation omitted).

      In this case, the district court stated:

             Mr. Wilder does not allege any facts that indicate he will
      suffer great and immediate irreparable injury if this Court fails to
      intervene in the ongoing state court criminal proceedings. The fact
      that a criminal defendant will be forced to appear in state court on
      criminal charges, by itself, is not sufficient to establish great and


1
      Although the district court certified the appeal as not taken in good faith
under 28 U.S.C. § 1915(a)(3), which states that such an appeal “may not be taken
[IFP],” we properly reconsider the matter under Fed. R. App. P. 24(a)(5). See
Rolland v. Primesource Staffing, L.L.C., 497 F.3d 1077, 1078-79 (10th Cir. 2007).

                                          -2-
      immediate irreparable injury. See Younger, 401 U.S. at 46; Dolack
      v. Allenbrand, 548 F.2d 891, 894 (10th Cir. 1977). If Mr. Wilder
      ultimately is convicted in state court and he believes that his federal
      constitutional rights were violated in obtaining that conviction, he
      may pursue his claims in this Court by filing an application for a writ
      of habeas corpus pursuant to 28 U.S.C. § 2254 after he exhausts state
      remedies. Accordingly, it is
             ORDERED that the Prisoner Complaint and the action are
      dismissed without prejudice.

R., Doc. 9 at 2-3.

      Mindful of Mr. Wilder’s pro se status, see Cummings v. Evans, 161 F.3d

610, 613 (10th Cir. 1998), we have carefully reviewed his appellate arguments in

light of the record on appeal and the governing law. He has not identified any

reversible error in this case, and we therefore AFFIRM the judgment of the

district court for substantially the same reasons stated in its order of dismissal.

Further, we DENY his renewed motion to proceed on appeal IFP. Consequently,

Mr. Wilder must immediately remit the unpaid balance of the appellate filing fee.


                                                     Entered for the Court



                                                     Wade Brorby
                                                     Circuit Judge




                                          -3-